Plaintiff alleges that Wachovia failed to act in a commercially reasonable manner in allowing third-party defendant Paswall to open a checking account in plaintiffs name, resulting in the conversion of checks payable to plaintiff.
The record establishes that Wachovia acted in a commercially reasonable manner in opening the subject account. Wachovia’s vice-president identified the documents relied upon in opening the account, including a certificate of incorporation, a corporate resolution and a copy of Paswall’s driver’s license, and set forth that the bank’s conduct was reasonable under the circumstances (see Sybedon Corp. v Bank Leumi Trust Co. of N.Y., 224 AD2d 320 [1996]).
We have considered plaintiffs remaining contentions and find them unavailing. Concur—Friedman, J.P., Gonzalez, McGuire and Moskowitz, JJ. [See 13 Misc 3d 1228(A), 2006 NY Slip Op 52048(U).]